MACK, Associate Judge,
dissenting:
As so often happens in the vagaries of law, the issue here is obscured by its language. The majority is talking about “condemnation” and I am talking about “control.” The majority is talking about “taking property” and I am talking about “removing signs.”
In my view, the 1974 Appropriations Act1 authorized the District of Columbia to get rid of “non-conforming” billboards in specific areas of the city by whatever means, including condemnation if necessary. Of course, we may look — indeed we must look — to legislative history in determining what the intent of Congress was in allotting $12,000 (of a $128,178,000 amount for capital outlay) to “Outdoor Advertising Control.”
The City had requested $12,000 for a specific project (Project Number 107), explaining that “these funds required to reimburse sign and property owners for the removal of signs on residential property.” At hearings on the Appropriations Act, it was the Director of the District of Columbia Department of Highways who explained the purpose of the project as follows:
It is a desirable project wherein we get rid of a few bill board-type signs in the District of Columbia. As you know the regulations are quite tight and we don’t have a big problem, but these have been in existence for a long time, and the Federal Highway Administration keeps reminding us that we should do it as a part of the Federal Highway Act.[2] [Emphasis added.]
I think this history conclusively shows that Congress knew the City was seeking $12,000 to comply with “the Highway Act,” 3 the very scheme of which contemplates and encourages condemnations when necessary in the interest of safety, public investment and natural beauty4 — and that Congress, in giving the City $12,000 to control advertising, authorized the City to seek compliance by whatever means. When appellants refused the City’s offer to buy the billboards, the City sought condemnation by complaint in the Superior Court for “a municipal use authorized by Congress.” See D.C. Code 1973, § 16-1311. The “easement estate” sought had nothing to do with the taking of a “site” but rather the right to enter now and in the future to demolish these and similar billboards. The appeal in this court is one from the trial court’s order granting the City’s motion to enter the site and to remove the billboards.
It is not by accident that Washington is a beautiful city. I would affirm the order of the trial court.

. District of Columbia Appropriation Act of 1974, Pub. L. No. 93-91 enacted August 14, 1973 (87 Stat. 306) (1973).


. District of Columbia Appropriations Act for 1974: Hearings before the Subcomm. on District of Columbia Appropriations of the House Comm, on Appropriations 93rd Cong., 1st Sess. 906, 979 (1973).


. See the Highway Beautification Act of 1965, Pub. L. No. 89-285, 79 Stat. 1028 codified at 23 U.S.C. § 131 (1970).


. See 23 U.S.C. § 131(g) (1976).